DETAILED ACTION

       Examiner’s Amendment   
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Mr. James O’Neill on 11/01/2021.

The application has been amended as follows: 

Claim 1, line 21, before “aluminum nitride is” delete “disposed directly on” and insert --- in direct contact with ---
Claim 11, line 24, before “aluminum nitride is” delete “disposed directly on” and insert --- in direct contact with ---

Cancel claims 14-20 and 26-28.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).















O.N.								/ORI NADAV/
11/3/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800